         Case 1:18-cr-00328-KPF Document 373 Filed 06/25/20 Page 1 of 1




June 25, 2020

By ECF

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:   United States v. Ahuja and Shor, 18 Cr. 328 (KPF)
      Shor Surrender Date

Dear Judge Failla:

    We write to request that Jeremy Shor’s surrender date be adjourned for sixty days to
September 8, 2020. I have communicated with the government regarding this request, and
AUSA Nicholas has confirmed that the government consents to the requested adjournment.




                                        Very truly yours,



                                        Justin S. Weddle
